Exhibit 10.1
BERKSHIRE HILLS BANCORP, INC.
BERKSHIRE BANK
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (the “Agreement”) is made
effective as of the 1st day of October, 2008 (the “Effective Date”) by and
between Berkshire Hills Bancorp, Inc. (the “Company”), a corporation organized
under the laws of the State of Delaware, with its principal offices at 24 North
Street, Pittsfield, Massachusetts, 01202, its wholly-owned subsidiary, Berkshire
Bank (the “Bank”), a state-chartered savings institution, with its principal
offices at 24 North Street, Pittsfield, Massachusetts, 01202, and Michael P.
Daly (“Executive”).
WHEREAS, the Executive is currently employed as President and Chief Executive
Officer of the Company pursuant to an employment agreement entered into on
June 27, 2000, and President and Chief Executive Officer of the Bank pursuant to
an employment agreement entered into on June 27, 2007, each subsequently amended
and restated in its entirety, effective June 1, 2003 (the “Original
Agreements”); and
WHEREAS, the Company and the Bank (collectively, the “Employers”) and the
Executive desire to consolidate the Original Agreements such that the terms and
conditions of the Original Agreements will be provided solely under this
Agreement; and
WHEREAS, the Employers and the Executive intend for the Agreement to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the final regulations issued thereunder in April 2007.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties to this
Agreement hereby agree as follows:
1. POSITIONS AND RESPONSIBILITIES
(a) During the term of this Agreement, Executive agrees to serve as President
and Chief Executive Officer of the Employers. Executive shall render
administrative and management services to the Employers such as are customarily
performed by persons in a similar executive capacity. During the term of this
Agreement, Executive also agrees to serve, if elected, as a director of the
Employers and in such capacity will carry out such duties and responsibilities
reasonably appropriate to that office. In performing his services as President
and Chief Executive Officer and carrying out his duties and responsibilities as
a director, Executive shall conform to the policies and codes of conduct and
ethics of the Employers, now or hereafter in effect.

 

 



--------------------------------------------------------------------------------



 



(b) During the term of Executive’s employment under this Agreement, except for
periods of absence occasioned by illness, vacation, and other reasonable leaves
of absence, Executive shall devote substantially all his business time,
attention, skill, and efforts to the faithful performance of his duties under
this Agreement, including activities and services related to the organization,
operation and management of the Employers, as well as participation in
community, professional and civic organizations; provided, however, that, with
the approval of the disinterested members of the Board of Directors of the
Company and the Bank (collectively, the “Board of Directors”), as evidenced by a
resolution of the Board of Directors, from time to time, Executive may serve, or
continue to serve, on the boards of directors of, and hold any other offices or
positions in, companies or organizations, which, in the judgment of the Board of
Directors, will not present any conflict of interest with the Employers, or
materially affect the performance of Executive’s duties pursuant to this
Agreement.
(c) Notwithstanding anything contained in this Agreement to the contrary, either
Executive or the Employers may terminate Executive’s employment with the
Employers at any time during the term of this Agreement, with or without cause,
subject to the terms and conditions of this Agreement. Termination without cause
by the Employers shall require a resolution duly adopted by the affirmative vote
of not less than two-thirds (2/3) of the independent members of the Board of
Directors, at a meeting of the Board of Directors called and held for that
purpose (after reasonable notice to Executive and an opportunity for him,
together with counsel, to be heard before the Board of Directors). Upon such
termination, Executive shall be entitled to receive all compensation and
benefits for the remainder of the term of the Agreement in accordance with the
normal payroll practices of the Employer as if the Executive had continued in
employment, or as set forth in Section 4 hereof, as shall be applicable. As used
herein, “termination without cause” shall mean termination of Executive’s
employment for any reason other than those as defined as a Termination for Cause
in Section 7 hereof.
2. TERM OF EMPLOYMENT
Executive’s employment under this Agreement shall be deemed to have commenced as
of the Effective Date and shall continue for a period of thirty-six (36) full
calendar months from the Effective Date. Commencing on the date of execution of
this Agreement, the term of this Agreement shall extend for one day each day
until such time as the Board of Directors or Executive elects not to extend the
term of the Agreement by giving written notice to the other party, in which case
the term of this Agreement shall become fixed and shall end on the third
anniversary of the date of such written notice. Notwithstanding the foregoing,
from January 1, 2005 until the date of this Agreement, the Original Agreements
were operated in compliance with Section 409A of the Code.
3. COMPENSATION, BENEFITS AND REIMBURSEMENT
(a) Base Salary. The Company shall pay Executive an annual salary of not less
than $450,000 (“Base Salary”). Executive’s Base Salary shall be payable in
accordance with the normal payroll practices of the Employers. Whenever used in
this Agreement, Base Salary shall include any amounts of compensation deferred
by Executive under any tax-qualified retirement or welfare benefit plan or any
other deferred compensation arrangement maintained by the Employers. During the
term of this Agreement, the Board of Directors or a committee appointed by the
Board of Directors shall review Executive’s Base Salary at least annually and
the Board of Directors or the committee may increase Executive’s Base Salary at
any time. Any increase in Executive’s Base Salary shall become a term of this
Agreement and shall be the new “Base Salary” for purposes of this Agreement.
Executive shall not receive any additional compensation for his service as a
director.

 

2



--------------------------------------------------------------------------------



 



(b) Incentive Compensation. In addition to his Base Salary, Executive shall be
entitled to participate in any incentive compensation bonus program sponsored by
the Employers. Executive’s incentive compensation shall be determined by the
Board of Directors or a committee appointed by the Board of Directors at a level
appropriate for executive officers.
(c) Club Dues. In addition to any other compensation provided for under this
Agreement, the Employers shall pay Executive an amount sufficient, on an
after-tax basis, to maintain his membership at the Country Club of Pittsfield,
provided that such amounts shall be paid promptly by the Employers and in any
event no later than March 15 of the year immediately following the year in which
the expense was incurred.
(d) Automobile. The Employers shall provide Executive with, and Executive shall
have the primary use of, an automobile owned or leased by the Employers and the
Employers shall pay (or reimburse Executive) for all expenses of insurance,
registration, operation and maintenance of the automobile. Executive shall
comply with reasonable reporting and expense limitations on the use of such
automobile, as the Board of Directors may establish from time to time, and the
Employers shall annually include on Executive’s Form W-2 any amount attributable
to Executive’s personal use of such automobile. All reimbursements pursuant to
this Section 3(d) shall be paid promptly by the Employers and in any event no
later than March 15 of the year immediately following the year in which the
expense was incurred.
(e) Vacation; Holidays: Sick Time. Executive shall be entitled to vacation in
accordance with the standard vacation policies of the Employers for senior
executive officers, but in no event less than four (4) weeks vacation during
each year of employment. Executive shall take vacation at a time mutually agreed
upon by the Employers and Executive. Executive shall receive his Base Salary and
other benefits during periods of vacation. Executive shall also be entitled to
paid legal holidays in accordance with the policies of the Employers. Executive
shall also be entitled to sick leave in accordance with the policies of the
Employers for senior executive officers, but in no event less than the number of
days of sick leave per year to which Executive was entitled at the Effective
Date.
(f) Long Term Disability Benefits. The Employers will also provide Executive
with long-term disability insurance coverage to replace, on an after-tax basis,
[60%] of Executive’s Base Salary [as of September 1, 2008] in the event of
Executive’s long-term disability. It is expected that such coverage will be
provided in part through the Bank group long-disability policy and in part,
through a policy owned by Executive, the premium of which shall be paid or
reimbursed by the Employers. In addition, the Employers shall provide Executive
with a tax bonus to compensate Executive for the taxes attributable to
Executive’s purchase of said supplemental disability policy. [The Employers
shall review the Executive’s disability coverage on a tri-annual basis and may
adjust such coverage to reflect increases in Base Salary.] Nothing paid to
Executive under any such plan or arrangement will be deemed to be in lieu of
other compensation to which Executive is entitled under this Agreement. All
compensation payable under this Section 3(f) shall be paid promptly by the
Employers and in any event no later than March 15 of the year immediately
following the year in which the expense was incurred.

 

3



--------------------------------------------------------------------------------



 



(g) Other Employee Benefits. In addition to any other compensation or benefits
provided for under this Agreement, Executive shall be entitled to continue to
participate in any employee benefit plans, arrangements and perquisites of the
Employers in which he participates or is eligible to participate at the
Effective Date. Executive shall also be entitled to participate in any employee
benefits or perquisites the Employers offer to full-time employees or executive
management in the future. The Employers will not, without Executive’s prior
written consent, make any changes in such plans, arrangements or perquisites
which would adversely affect Executive’s rights or benefits thereunder without
separately providing for an arrangement that ensures Executive receives or will
receive the economic value that Executive would otherwise lose as a result of
such adverse effect, unless such change is general in nature and applies in a
nondiscriminatory manner to all employees covered by the plan, arrangement or
perquisite. Without limiting the generality of the foregoing provisions of this
paragraph, Executive shall be entitled to participate in or receive benefits
under all plans relating to stock options, restricted stock awards, stock
purchases, pension, profit sharing, employee stock ownership, group life
insurance, medical and other health and welfare coverage that are made available
by the Employers at the Effective Date or at any time in the future during the
term of this Agreement, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements. Nothing
paid to Executive under any such plans or arrangements will be deemed to be in
lieu of other compensation to which Executive is entitled under this Agreement.
4. PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION
(a) Upon the occurrence of an Event of Termination (as defined herein below)
during Executive’s term of employment under this Agreement, the provisions of
this Section 4 shall apply. As used in this Agreement, an “Event of Termination”
shall mean and include any one or more of the following: (i) the involuntary
termination of Executive’s employment under this Agreement by the Employers for
any reason other than a termination governed by Section 7 of this Agreement; or
(ii) Executive’s resignation from his employment with the Employers for Good
Reason, which shall mean any of the following: (A) failure to re-appoint
Executive to his positions set forth in Section 1 of this Agreement, unless
Executive consents to such event, or a termination without cause of Executive’s
employment as set forth in Section l(c) of this Agreement, (B) material change
in Executive’s functions, duties, or responsibilities with the Employers or
their subsidiaries, which change would cause Executive’s position(s) to become
one of lesser responsibility, importance, or scope, unless Executive consents to
such event, (C) relocation of Executive’s principal place of employment by more
than twenty-five (25) miles from its location at the Effective Date, unless
Executive consents to such event, (D) material reduction (except to the extent
provided for in Section 3(g) of this Agreement) in the annual compensation,
unless Executive consents to such event, or (E) a material breach of this
Agreement by the Bank or the Company. Upon the occurrence of any event described
in clauses (A), (B), (C), (D) or (E) above, Executive shall have the right to
terminate his employment, provided, however, that prior to any termination of
employment for Good Reason, the Executive must first provide written notice to
the Employers within ninety (90) days of the initial existence of the condition,
describing the existence of such condition, and the Employers shall thereafter
have the right to remedy the condition within thirty (30) days of the date the
Employer received the written notice from the Executive, provided that the cure
period may be waived. If the Employers remedies the condition within such thirty
(30) day cure period, then no Good Reason shall be deemed to exist with respect
to such condition.

 

4



--------------------------------------------------------------------------------



 



(b) Upon Executive’s termination from employment in accordance with paragraph
(a) of this Section 4, on the Date of Termination, as defined in Section 8 of
the Agreement, the Employers shall be obligated to pay Executive, or, in the
event of his death following the Date of Termination, his beneficiary or
beneficiaries, or his estate, as the case may be, an amount equal to the sum of:
(i) the Base Salary and incentive compensation that would have been paid to
Executive for the remaining term of this Agreement had the Event of Termination
not occurred (based on Executive’s then current Base Salary and most recently
paid or accrued bonus at the time of the Event of Termination); plus (ii) the
value, as calculated by a recognized firm customarily performing such valuation,
of any stock options which as of the Date of Termination, have been granted to
Executive but are not exercisable by Executive and the value of any restricted
stock awards which have been granted to Executive, but in which Executive does
not have a nonforfeitable or fully-vested interest as of the Date of
Termination; plus (iii) the value of all employee benefits (other than those set
forth in Section 3 (c) and (d) hereof) that would have been provided to
Executive for the remaining term of this Agreement had an Event of Termination
not occurred, based on the most recent level of contribution, accrual or other
participation by or on behalf of Executive. All cash severance amounts payable
to the Executive hereunder shall be paid in a lump sum within thirty (30) days
following the Date of Termination; provided, however, if the Executive is a
“Specified Employee,” as defined in Treasury Regulation 1.409A-1(i), then,
solely to the extent required to avoid penalties under Section 409A of the Code,
such payment shall be delayed until the first day of the seventh month following
the Executive’s Date of Termination.
(c) In addition to the payments provided for in paragraph (b) of this Section 4,
upon Executive’s termination of employment in accordance with the provisions of
paragraph (a) of this Section 4, to the extent that the Employers continue to
offer any life insurance or non-taxable medical and dental insurance in which
Executive participates in on the last day of his employment (each being a
“Welfare Plan”), Executive and his covered dependents shall continue
participating in such Welfare Plans, subject to the same premium contributions
on the part of Executive as were required immediately prior to the Event of
Termination until the earlier of (i) his death (ii) his employment by another
employer other than one of which he is the majority owner or (iii) the end of
the remaining term of this Agreement. If the Employers (or their successors) do
not offer the Welfare Plans at any time after the Event of Termination, then the
Employers shall provide Executive with a lump sum payment equal to the premiums
for such benefits (determined as of the date of termination of such Welfare
Plan(s)) as if paid for the remaining term of this Agreement.
(d) For purposes of this Agreement, a “termination of employment” shall mean a
“Separation from Service” as defined in Section 409A of the Code and the
regulations promulgated thereunder, such that the Bank and the Executive
reasonably anticipate that the level of bona fide services the Executive would
perform after a termination of employment would permanently decrease to a level
that is less than 50% of the average level of bona fide services performed
(whether as an employee or as an independent contractor) over the immediately
preceding thirty-six (36) month period.

 

5



--------------------------------------------------------------------------------



 



5. CHANGE IN CONTROL
(a) For purposes of this Agreement, a “Change in Control” shall mean an event of
a nature that: (i) would be required to be reported in response to Item 5.01 of
the current report on Form 8-K, as in effect on the date hereof, pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”);
o r (ii) results in a Change in Control of the Bank or the Company within the
meaning of the Bank Change in Control Act and the Rules and Regulations
promulgated by the Federal Deposit Insurance Corporation (“FDIC”) at 12 C.F.R. §
303.4(a) with respect to the Bank and the Board of Governors of the Federal
Reserve System (“FRB”) at 12 C.F.R. § 225.41(b) with respect to the Company, as
in effect on the date hereof; or (iii) results in a Change in Control of the
Bank or Company within the meaning of the Home Owners Loan Act, as amended
(“HOLA”), and applicable rules and regulations promulgated thereunder, as in
effect at the time of the Change in Control; or (iv) without limitation such a
Change in Control shall be deemed to have occurred at such time as (A) any
“person” (as the term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Bank or the Company
representing 20% or more of the Bank’s or the Company’s outstanding securities
except for any securities of the Bank purchased by the Company in connection
with the conversion of the Bank to the stock form and any securities purchased
by any tax-qualified employee benefit plan of the Bank; or (B) individuals who
constitute the Board of Directors on the date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date hereof whose election was
approved by a vote of at least three-quarters (3/4) of the directors comprising
the Incumbent Board, or whose nomination for election by the Company’s
stockholders was approved by the same Nominating Committee serving under an
Incumbent Board, shall be, for purposes of this clause (B), considered as though
he were a member of the Incumbent Board; or (C) a plan of reorganization,
merger, consolidation, sale of all or substantially all the assets of the Bank
or the Company or similar transaction occurs in which the Bank or Company is not
the resulting entity; or (D) solicitations of shareholders of the Company, by
someone other than the current management of the Company, seeking stockholder
approval of a plan of reorganization, merger or consolidation of the Company or
Bank or similar transaction with one or more corporations as a result of which
the outstanding shares of the class of securities then subject to the plan or
transaction are exchanged for or converted into cash or property or securities
not issued by the Bank or the Company shall be distributed; or (E) a tender
offer is made for 20% or more of the voting securities of the Bank or the
Company.

 

6



--------------------------------------------------------------------------------



 



(b) If any of the events described in paragraph (a) of this Section 5,
constituting a Change in Control, have occurred or the Board of Directors
determines that a Change in Control has occurred, Executive shall be entitled to
the benefits provided in paragraphs (c), (d), (e), (f) and (g) of this Section 5
upon his termination of employment at any time during the term of this Agreement
on or after the date the Change in Control occurs due to (1) Executive’s
dismissal or (2) Executive’s resignation following any demotion, loss of title,
office or significant authority or responsibility, material reduction in annual
compensation or benefits or relocation of his principal place of employment by
more than twenty-five (25) miles from its location as determined immediately
prior to the Change in Control, unless such termination is because of his death
or Termination for Cause; provided, however, that such payments shall be reduced
by any payment made under Section 4 of this Agreement. In the case of a
termination under sub-section 5(b)(2) hereof, the Executive must first provide
written notice to the Employers within ninety (90) days of the initial existence
of the condition, describing the existence of such condition, and the Employers
(or successors) shall thereafter have the right to remedy the condition within
thirty (30) days of the date the Employer received the written notice from the
Executive, provided that such 30 day period may be waived.
(c) Upon the occurrence of a Change in Control followed by Executive’s
termination of employment, as provided in paragraph (b) of this Section 5, the
Employers shall pay Executive, or in the event of his subsequent death, his
beneficiary or beneficiaries, or his estate, as the case may be, as severance
pay or liquidated damages, or both, a sum equal to the greater of: (1) the
payments and benefits due for the remaining term of the Agreement or (2) three
(3) times Executive’s average annual compensation from the Employers or their
affiliates for the five (5) preceding taxable years or such lesser number of
years in the event that Executive shall have actually been employed by the
Employers for less than five (5) years. In determining Executive’s average
annual compensation, annual compensation shall include Base Salary and any other
taxable income, including but not limited to amounts related to the granting,
vesting or exercise of restricted stock or stock option awards, commissions,
bonuses (whether paid or accrued for the applicable period), as well as,
severance payments, retirement benefits, director or committee fees and fringe
benefits paid or to be paid to Executive or paid for Executive’s benefit during
any such year, profit sharing, employee stock ownership plan and other
retirement contributions or benefits, including to any tax-qualified plan or
arrangement (whether or not taxable) made or accrued on behalf of Executive of
such year. Payment to Executive will be made on in a lump sum as soon as
practicable but no later than thirty (30) days following Executive’s Date of
Termination; provided, however, if the Executive is a “Specified Employee,” as
defined in Treasury Regulation 1.409A-1(i), then, solely to the extent required
to avoid penalties under Section 409A of the Code, such payment shall be delayed
until the first day of the seventh month following the Executive’s Date of
Termination.

 

7



--------------------------------------------------------------------------------



 



(d) Upon the occurrence of a Change in Control, Executive will be entitled to
the benefits due him under or contributed by the Employers on his behalf
pursuant to any retirement, incentive, profit sharing or other retirement,
bonus, performance, disability or other employee benefit plan maintained by the
Employers on Executive’s behalf to the extent such benefits are not otherwise
paid to Executive under a separate provision of this Agreement. In addition, for
purposes of determining his vested accrued benefit, Executive shall be credited
either under any defined benefit pension plan maintained by the Employers or, if
not permitted under such plan, under a separate arrangement, with the additional
“years of service” that he would have earned for vesting and benefit accrual
purposes for the remaining term of the Agreement had his employment not
terminated payable by lump sum within thirty (30) days following a Change in
Control, provided, however, if the Executive is a “Specified Employee,” as
defined in Treasury Regulation 1.409A-1(i), then, solely to the extent required
to avoid penalties under Section 409A of the Code, such payment shall be delayed
until the first day of the seventh month following the Executive’s Date of
Termination.
(e) Upon the occurrence of a Change in Control and Executive’s termination of
employment in connection therewith, the Employers will cause to be continued
life insurance and non-taxable medical and disability coverage substantially
identical to the coverage maintained by the Employers for Executive and any of
his dependents covered under such plans prior to the Change in Control. Such
coverage and payments shall cease upon the expiration of thirty-six (36) full
calendar months following the Date of Termination. In the event Executive’s
participation in any such plan or program is barred by reason of his not being
an employee, the Employers shall arrange to provide Executive and his dependents
with benefits substantially similar to those of which Executive and his
dependents would otherwise have been entitled to receive under such plans and
programs from which their continued participation is barred or provide their
economic equivalent by lump sum payable within thirty (30) days of a Change in
Control.
(f) The use or provision of any membership, license, automobile use, or other
perquisites shall be continued during the remaining term of the Agreement on the
same financial terms and obligations as were in place immediately prior to the
Change in Control. To the extent that any item referred to in this paragraph
will, at the end of the term of this Agreement, no longer be available to
Executive, Executive will have the option to purchase all rights then held by
the Employers to such item for a price equal to the then fair market value of
the item. The Employers will pay to the Executive any amounts due under this
Section 5(f) as soon as practicable but in any event not later than March 15 of
the following year in which the amount is due.

 

8



--------------------------------------------------------------------------------



 



6. CHANGE IN CONTROL RELATED PROVISIONS
(a) Notwithstanding the preceding provisions of Section 5 of this Agreement, for
any taxable year in which Executive shall be liable for the payment of an excise
tax under Section 4999 of the Code (or any successor provision thereto), with
respect to any payment in the nature of the compensation made by the Company to
(or for the benefit of) Executive pursuant to this Agreement or otherwise, the
Company (or any successor thereto) shall pay to Executive an amount determined
under the following formula:
An amount equal to: (E x P) + X
Where:

                      X   =   E x P            
 
                1 - [FI x (1 - SLI) + E + M +PO]    

  E = 
the rate at which the excise tax is assessed under Section 4999 of the Code;
    P = 
the amount with respect to which such excise tax is assessed, determined without
regard to this Section 6;
    FI = 
the highest marginal rate of federal income, employment, and other taxes (other
than taxes imposed under Section 4999 of the Code) applicable to Executive for
the taxable year in question (including any effective increase in Executive’s
tax rate attributable to the disallowance of any deduction);
    SLI = 
the sum of the highest marginal rates of income and payroll tax applicable to
Executive under applicable state and local laws for the taxable year in question
(including any effective increase in Executive’s tax rate attributable to the
disallowance of any deduction);
    M = 
highest marginal rate of Medicare tax; and
    PO = 
adjustment for phase out of or loss of deduction, personal exemption or other
similar items.

With respect to any payment in the nature of compensation that is made to (or
for the benefit of) Executive under the terms of this Agreement or otherwise and
on which an excise tax under Section 4999 of the Code may or will be assessed,
the payment determined under this Section 6 shall be made to Executive on the
earliest of (i) the date the Company is required to withhold such tax, (ii) the
date the tax is required to be paid by Executive, or (iii) at the time of the
Change in Control. It is the intention of the parties that the Company provide
Executive with a full tax gross-up under the provisions of this Section 6, so
that on a net after-tax basis, the result to Executive shall be the same as if
the excise tax under Section 4999 (or any successor provisions) of the Code had
not been imposed. The payment may be adjusted, as appropriate, if alternative
minimum tax rules under the Code are applicable to Executive.

 

9



--------------------------------------------------------------------------------



 



(b) Notwithstanding the foregoing, if it is (i) initially determined by the
Company’s tax advisors that no excise tax under Section 4999 is due with respect
to any payment or benefit described in the first paragraph of Section 6(a) and,
thereafter, it is determined in a final judicial determination or a final
administrative settlement that the Section 4999 excise tax is due with respect
to such payments or benefits (ii) subsequently determined in a final judicial
determination or a final administrative settlement to which Executive is a party
that the excise tax under Section 4999 is due or that the excess parachute
payment is defined in Section 4999 of the Code is more than the amount
determined as “P”, above (such revised determination under (i) or (ii) above
being thereafter referred to as the “Determinative Excess Parachute Payment”),
then the tax advisors of the Company (or any successor thereto) shall determine
the amount (the “Adjustment Amount”), the Company (or its successor) must pay to
Executive, in order to put Executive in the same position as Executive would
have been if the amount determined as “P” above had been equal to the
Determinative Excess Parachute Payment. In determining the Adjustment Amount,
the tax advisors shall take into account any and all taxes (including any
penalties of any nature and interest) paid or payable by Executive in connection
with such final judicial determination or final administrative settlement. As
soon as practicable after the Adjustment Amount has been so determined, the
Company shall pay the Adjustment Amount to Executive.
(c) The Company (or its successor) shall indemnify and hold Executive harmless
from any and all losses, costs and expenses (including without limitation,
reasonable attorney’s fees, reasonable accountant’s fees, interest, fines and
penalties of any kind) which Executive incurs as a result of any administrative
or judicial review of Executive’s liability under Section 4999 of the Code by
the Internal Revenue Service or any comparable state agency through and
including a final judicial determination or final administrative settlement of
any dispute arising out of Executive’s liability for the Section 4999 excise tax
or otherwise relating to the classification purpose of Section 280G of the Code
of any payment or benefit in the nature of compensation made or provided to
Executive by the Company or any successor thereto. Executive shall promptly
notify the Company in writing whenever Executive receives notice of the
commencement of any judicial or administrative proceeding, formal or informal,
in which the federal tax treatment under Section 4999 of the Code of any amount
paid or payable under this Agreement is being reviewed or is in dispute
(including a notice of audit or other inquiry concerning the reporting
Executive’s liability under Section 4999). The Company (or its successor) may
assume control at its expense over all legal and account matters pertaining to
such federal or state tax treatment (except to the extent necessary or
appropriate for Executive to resolve any such proceeding with respect to any
matter unrelated to amounts paid or payable pursuant to this contract) and
Executive shall cooperate fully with the Company in any such proceeding.
Executive shall not enter into any compromise or settlement or otherwise
prejudice any rights to the Company (or its successor) may have in connection
therewith without prior consent to the Company (or its successor). In the event
that the Company (or any successor thereto) elects not to assume control over
such matters, the Company (or any successor thereto) shall promptly reimburse
Executive for all expenses related thereto as and when incurred upon
presentation of appropriate documentation relating thereto and in no event later
than March 15 of the following year.

 

10



--------------------------------------------------------------------------------



 



7. TERMINATION FOR CAUSE
The term “Termination for Cause” shall mean termination because of Executive’s
personal dishonesty, willful misconduct, any breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule, regulation (other than traffic violations or similar
offenses), final cease and desist order or material breach of any provision of
this Agreement. Notwithstanding the foregoing, Executive shall not be deemed to
have been terminated for cause unless and until there shall have been delivered
to him a Notice of Termination which shall include a copy of a resolution duly
adopted by the affirmative vote of not less than two-thirds (2/3) of the
independent members of the Board of Directors at a meeting of the Board of
Directors called and held for that purpose (after reasonable notice to Executive
and an opportunity for him, together with counsel, to be heard before the Board
of Directors) finding that in the good faith opinion of the Board of Directors,
Executive was guilty of conduct justifying Termination for Cause and specifying
the particulars thereof in detail. Executive shall not have the right to receive
compensation or other benefits for any period after Termination for Cause.
During the period beginning on the date of the Notice of Termination pursuant to
Section 8 hereof through the Date of Termination, stock options granted to
Executive under any stock option plan shall not be exercisable nor shall any
unvested awards granted to Executive under any stock benefit plan of the
Employers, vest. At the Date of Termination, such stock options and any such
unvested awards shall become null and void and shall not be exercisable by or
delivered to Executive at any time subsequent to such Termination for Cause.
8. NOTICE
(a) Any purported termination by the Employers or by Executive shall be
communicated by a Notice of Termination to the other party. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which indicates
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.
(b) Date of Termination” shall mean the date specified in the Notice of
Termination.
9. POST-TERMINATION OBLIGATIONS
All payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with this Section 9 for one (1) full year after the
earlier of the expiration of this Agreement or termination of Executive’s
employment with the Employers. Executive shall, upon reasonable notice, furnish
such information and assistance to the Employers as may reasonably be required
by the Employers in connection with any litigation in which it or any of its
subsidiaries or affiliates is, or may become, a party.

 

11



--------------------------------------------------------------------------------



 



10. NON-COMPETITION AND NON-DISCLOSURE
(a) Upon any termination of Executive’s employment hereunder pursuant to
Section 4 hereof, Executive agrees not to compete with the Employers for a
period of one (1) year following such termination in any city, town or county in
which Executive’s normal business office is located and the Employers have an
office or have filed an application for regulatory approval to establish an
office, determined as of the effective date of such termination, except as
agreed to pursuant to a resolution duly adopted by the Board of Directors.
Executive agrees that during such period and within said cities, towns and
counties, Executive shall not work for or advise, consult or otherwise serve
with, directly or indirectly, any entity whose business materially competes with
the depository, lending or other business activities of the Employers. The
parties hereto, recognizing that irreparable injury will result to the
Employers, its business and property in the event of Executive’s breach of this
Subsection 10(a) agree that in the event of any such breach by Executive, the
Employers will be entitled, in addition to any other remedies and damages
available, to an injunction to restrain the violation hereof by Executive,
Executive’s partners, agents, servants, employees and all persons acting for or
under the direction of Executive. Executive represents and admits that in the
event of the termination of his employment pursuant to Section 4 of this
Agreement, Executive’s experience and capabilities are such that Executive can
obtain employment in a business engaged in other lines and/or of a different
nature than the Employers, and that the enforcement of a remedy by way of
injunction will not prevent Executive from earning a livelihood. Nothing herein
will be construed as prohibiting the Company or its subsidiaries from pursuing
any other remedies available to the Employers for such breach or threatened
breach, including the recovery of damages from Executive.
(b) Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Employers as it may exist
from time to time, is a valuable, special and unique asset of the business of
the Employers. Executive will not, during or after the term of his employment,
disclose any knowledge of the past, present, planned or considered business
activities of the Employers to any person, firm, corporation, or other entity
for any reason or purpose whatsoever unless expressly authorized by the Board of
Directors or required by law. Notwithstanding the foregoing, Executive may
disclose any knowledge of banking, financial and/or economic principles,
concepts or ideas which are not solely and exclusively derived from the business
plans and activities of the Employers. In the event of a breach or threatened
breach by Executive of the provisions of this Section 10, the Employers will be
entitled to an injunction restraining Executive from disclosing, in whole or in
part, the knowledge of the past, present, planned or considered business
activities of the Employers or from rendering any services to any person, firm,
corporation, other entity to whom such knowledge, in whole or in part, has been
disclosed or is threatened to be disclosed. Nothing herein will be construed as
prohibiting the Employers from pursuing any other remedies available to the
Employers for such breach or threatened breach, including the recovery of
damages from Executive.
11. TERMINATION DUE TO DEATH AND DISABILITY
(a) Death. Notwithstanding any other provision of this Agreement to the
contrary, in the event of Executive’s death during the term of this Agreement,
the Employers shall immediately pay his estate any salary and bonus accrued but
unpaid as of the date of his death, and, for a period of six (6) months after
Executive’s death, the Employers shall continue to provide non-taxable medical
insurance benefits existing on the date of his death and shall pay Executive’s
designated beneficiary the Base Salary that would otherwise be payable to him
pursuant to Section 3 of this Agreement in accordance with the normal payroll
practices of the Employer. This provision shall not negate any rights Executive
or his beneficiaries may have to death benefits under any employee benefit plan
of the Employers.

 

12



--------------------------------------------------------------------------------



 



(b) Disability
(i) Disability. Executive’s employment may be terminated upon a determination
that Executive has suffered a “Disability.” Executive will be determined to have
suffered a Disability if a physician chosen by the Employers and reasonably
acceptable to Executive or Executive’s personal representatives finds that
Executive is not to be capable of fulfilling Executive’s responsibilities as an
officer of the Employers.
(ii) Upon a Disability determination, Executive shall continue to be covered by
the Employers’ non-taxable medical insurance and life insurance policies until
the second anniversary of the Disability Determination.
12. SOURCE OF PAYMENTS
(a) All payments provided in this Agreement shall be timely paid in cash or
check from the general funds of the Company or the Bank, as appropriate.
Notwithstanding the foregoing, any payment pursuant to Section 6 of this
Agreement shall be timely paid in cash or check solely from the general funds of
the Company.
(b) Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits, as provided by this Agreement, are paid to or received by
Executive from the Company, such compensation payments and benefits paid by the
Company will be subtracted from any amount due simultaneously to Executive from
the Bank under this Agreement. Payments required to be made to Executive
pursuant to this Agreement shall be allocated in proportion to the level of
activity and the time expended on such activities by Executive as determined by
the Company and the Bank.
13. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS
This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Employers or any
predecessor of the Employers and Executive, except that this Agreement shall not
affect or operate to reduce any benefit or compensation inuring to Executive of
a kind elsewhere provided. No provision of this Agreement shall be interpreted
to mean that Executive is subject to receiving fewer benefits than those
available to him without reference to this Agreement.

 

13



--------------------------------------------------------------------------------



 



14. NO ATTACHMENT
(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.
(b) This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Employers and their respective successors and assigns.
15. MODIFICATION AND WAIVER
(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.
16. SEVERABILITY
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall, to the full extent consistent with
law, continue in full force and effect.
17. HEADINGS FOR REFERENCE ONLY
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
18. GOVERNING LAW
This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts, without regard to principles of conflicts of law of that state.
19. ARBITRATION
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Employers, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

14



--------------------------------------------------------------------------------



 



In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of all
back-pay, including salary, bonuses and any other cash compensation, fringe
benefits and any compensation and benefits due Executive under this Agreement.
A termination without cause of Executive’s employment pursuant to Section l(c)
hereof, shall not be subject to arbitration except to the extent that there is a
dispute as to the amount of payments due Executive hereunder.
20. PAYMENT OF COSTS AND LEGAL FEES
All reasonable costs and legal fees paid or incurred by Executive pursuant to
any dispute or question of interpretation relating to this Agreement shall be
paid or reimbursed by the Employers, if Executive is successful with respect to
such dispute or question of interpretation pursuant to a legal judgment,
arbitration or settlement, and such reimbursement shall occur as soon as
practicable but not later than March 15 after the calendar year in which the
dispute is settled or resolved in the Executive’s favor.
21. INDEMNIFICATION
(a) The Employers shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators) to the fullest extent permitted under
federal law against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of his having been a director or officer of the Employers
(whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities); such expenses and liabilities to
include, but not to be limited to, judgments, court costs and attorneys’ fees
and the cost of reasonable settlements.
(b) Any payments made to Executive pursuant to this Section 21 are subject to
and conditioned upon compliance with 12 U.S.C. Section 1828(k) and 12 C.F.R.
Part 359 and any rules or regulations promulgated thereunder.
22. SUCCESSOR TO THE EMPLOYERS
The Employers shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank or the Company, to
expressly and unconditionally assume and agree to perform the Employers’
obligations under this Agreement, in the same manner and to the same extent that
the Employers would be required to perform such obligations if no such
succession or assignment had taken place.

 

15



--------------------------------------------------------------------------------



 



SIGNATURES
IN WITNESS WHEREOF, the Employers have caused this Agreement to be executed and
its seal to be affixed hereunto by its duly authorized officer and Executive has
signed this Agreement, as of December 30, 2008.

              ATTEST:       BERKSHIRE HILLS BANCORP, INC.
 
           
/s/ Kevin P. Riley
      By:   /s/ David E. Phelps
 
           
Kevin P. Riley
Corporate Secretary
          David E. Phelps
For the Entire Board of Directors
 
           
 
  [SEAL]        
 
            ATTEST:       BERKSHIRE BANK
 
           
/s/ Kevin P. Riley
      By:   /s/ David E. Phelps
 
           
Kevin P. Riley
Corporate Secretary
          David E. Phelps
For the Entire Board of Directors
 
           
 
  [SEAL]        
 
            WITNESS:       EXECUTIVE
 
           
/s/ Kevin P. Riley
      By:   /s/ Michael P. Daly
 
           
Kevin P. Riley
Corporate Secretary
          Michael P. Daly

 

16